Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1, 2, 7-11 and 16 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 2/25/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1, 2 and 7-16 were rejected under 35 U.S.C. 103(a) as being unpatentable over Bowman et al. (WO 2008156865) and Moore et al. (WO 2008154178) and Zhao et al. (J Vet Sci 2015;16(4):439-446) and Wedekind et al. (Open Access Animal Physiology 2015;7:13-27) and Frantz et al. (AJVR 2010;71(8):946-952). Applicant has amended the claims to overcome this rejection. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The preponderance of evidence weighs in favor of non-obviousness. The closest prior art of Frantz et al. and/or Stavrakakis et al. (Validation of Lameness and joint inflammatory response biomarkers in growing pigs. Recent advances in animal welfare science V UFAW Animal Welfare Conference June 2016; 2 pages) does not teach or suggest the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 7-11 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613